Citation Nr: 1729778	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-37 224	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for celiac disease with diverticulosis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to October 1979, from November 1988 to January 2000, and from October 2005 to April 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (he was notified of this decision by the Roanoke, Virginia RO), which denied service connection for diabetes mellitus, type II, and diverticulosis, and granted service connection for celiac disease with an assigned 10 percent rating effective in July 2008.  He has since relocated, and the St. Petersburg, Florida RO now has jurisdiction of the claim.  

In January 2016 a hearing was held before the undersigned in Washington, D.C.,; a transcript is associated with the record.  In April 2016, the Board remanded the case to the RO/AOJ (Agency of Original Jurisdiction) for additional development.  Thereafter, the AOJ in a November 2016 rating decision granted service connection for diabetes mellitus, type 2, (rated 20 percent) and for diverticulosis (evaluating the disability with the service-connected celiac disease as 30 percent disabling), both effective in July 2008.  Thus, in light of the full grant of the service connection benefits sought on appeal for diabetes mellitus and diverticulosis, those matters are resolved.  The remaining issue on appeal is entitlement a rating in excess of 30 percent for celiac disease, now evaluated with diverticulosis.  


FINDING OF FACT

In July 2017 prior to the promulgation of a decision in the matter, the Board received a statement from the Veteran expressing his intent to withdraw his appeal seeking a rating in excess of 30 percent for celiac disease with diverticulosis; there is no question of fact or law remaining before the Board in this matter.




CONCLUSION OF LAW

Regarding the claim for a rating in excess of 30 percent for celiac disease with diverticulosis, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matter. 

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, an appeal must be withdrawn in writing, and may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In a statement received in July 2017, the Veteran expressed his intent to withdraw his appeal seeking a rating in excess of 30 percent for celiac disease with diverticulosis.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.



ORDER

The appeal seeking a rating in excess of 30 percent for celiac disease with diverticulosis is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


